Case 13-12466-mkn   Doc 216-1   Entered 04/23/20 15:49:40   Page 1 of 2




                          Ex. ‘A’
     Case 13-12466-mkn     Doc 216-1    Entered 04/23/20 15:49:40     Page 2 of 2


                                                                                            3

 1 the loan or the deed of trust at this point in time.

 2                THE COURT:       All right.       So as to that part of the

 3 relief, I assume, Mr. Burke, you would want at least that

 4 partial relief granted as soon as possible so you could record

 5 the order.        Is that fair to say?

 6                MR. BURKE:       Yes, Your Honor.

 7                THE COURT:       Okay.       Ms. Winslow, do you have any

 8 objection to Mr. Burke submitting an order granting that aspect

 9 of the relief, and would you want to sign off since your client

10 isn't involved?

11                MS. WINSLOW:         Yeah.     I would want to sign off on it.

12 I do not have an objection to that part of his request.

13                THE COURT:       Okay.       All right.     Mr. Burke, go ahead

14 and prepare that part of the request and submit it forthwith.

15                All right.       And then, with respect to the contempt

16 aspect of the motion, the attorneys' fees, Mr. Burke, again,

17 I'm very familiar with the case, obviously.                     And I've read the

18 materials filed on both sides.                 I'm simply going to issue an

19 order.       Was there anything that you wanted to add to -- that's

20 not in the record?           Well, let me not -- don't anything beyond

21 the record.         I'm just saying is there anything you want to

22 emphasize?

23                MR. BURKE:       Well, several points, but I'll be real

24 brief, just that the hourly rate is reasonable, the hours were

25 done, it wasn't half successful, that there were additional




     $&&(6675$16&5,376//&86($&&(66   
